DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Status
	Claims 1-23 were canceled and claims 24-49 were newly added on 1/29/2020. Claims 24-49 are currently pending and under examination.
Priority

    PNG
    media_image1.png
    136
    948
    media_image1.png
    Greyscale
(filing receipt dated 8/17/2021).  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 

(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
claim 37 (interpreted according to [0034-0035] of the specification as filed);
ii) the energy recovery unit is configured to recover thermal energy from the exhaust and produce at least one of steam and electric energy in lines 4-5 claim 46 (interpreted according to [0055] of the specification as filed); and 
iii) a carbon dioxide recovery section configured to recover carbon dioxide from at least a part of the exhaust containing carbon dioxide and produced in the oxy-combustion unit in lines 2-3 of claim 48 (interpreted according to [0063] of the specification as filed).

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


i) an oxy-combustion unit configured to produce carbon dioxide…in lines 4-7 of claim 37, as the limitation “flameless combustor” in line 6 provides sufficient structure to the unit;
ii) flameless combustor configured to perform a flameless oxy-combustion process of a carbon supply in the final two lines of claim 37, as the term “flameless combustor” is sufficient to denote structure to those of ordinary skill in the art (also see [0051] of the specification as filed);
iii) oxygen supply line configured to feed oxygen to the oxy-combustion unit in claim 42, as the term “supply line” is sufficient to denote structure to those of ordinary skill in the art; and
iv) an exhaust line configured to convey to the energy recovery unit an exhaust produced in the oxy-combustion unit in claim 46, as the term “exhaust line” is sufficient to denote structure to those of ordinary skill in the art.

Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.

Claim Rejections - 35 USC § 112(b)
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 32-35, 37-47, and 49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 32 recites the limitation “further comprising an energy recovery process wherein thermal energy configured to produce at least one of steam and electric energy is recovered from an exhaust produce in the oxy-combustion process”.  It is unclear i) if limitation is actually requiring the production of one of steam and electric energy or ii) if those are the intended uses of the thermal energy recovered.  The language “thermal energy configured to produce at least one of steam and electric energy” does not appear to be a positively recited process step which actually requires further production of the steam and/or electric energy.  Further, the claim appears to frame the limitations using “means plus function” language, wherein the phrase “thermal energy” is a generic 
	Claim 34 recites the following limitation: “The urea production process of claim 24, further comprising recovering a carbon dioxide stream from at least a part of an exhaust produced in the oxy-combustion process”.  Claim 24, from which claim 34, depends recites that “at least a part of the carbon dioxide for the synthesis is produced in an oxy-combustion process comprising a flameless oxy-combustion process”.  It is then unclear if the carbon dioxide stream obtained from the exhaust gas of the oxy-combustion process of claim 34 is actually further defining the carbon dioxide stream obtained from the oxy-combustion process in claim 24¸ or if it is defining an additional carbon dioxide stream obtained from the oxy-combustion process.  Presumably, claim 34 is further limiting the stream of claim 24, indicating exactly from where in the oxy-combustion process the carbon dioxide stream is being obtained from, however the use of the phrasing “further comprising” in line 2 of claim 34 confuses the interpretation.  The Examiner suggests amending the claim to recite “wherein the carbon dioxide for the synthesis is recovered from an exhaust produced in the oxy-combustion process” or something similar in order to obviate the rejection.  
claim 37 recite the limitation “carbon dioxide configured to be sent to the urea unit to feed the urea synthesis reaction”.  It is unclear if there is actually an additional “configuring” step/unit “for configuring” after the carbon dioxide is produced in the oxy-combustion unit or if the limitation is trying to convey that the produced carbon dioxide is sent to the urea unit.  The Examiner suggests deleing the phrase “configured to be” and replacing it with –which is then— or something similar in order to obviate the rejection.
	Claim 42 recites the limitation “the oxygen generation unit” in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim as the claim depends from claim 37 and the oxygen generation unit is not introduced until claim 41.  
	Claim 43 recites the limitation “wherein ammonia is configured to be produced by a direct reaction of hydrogen and nitrogen”.  It is unclear how the ammonia, the product of the reaction, can be “configured to be produced” at the beginning of the reaction. The Examiner suggests deleting the phrase “configured to be” from line 2 to obviate this rejection.
	Claim 44 recites the limitation “the air separation unit” in line 1.  There is insufficient antecedent basis for this limitation in the claim as the claim depends from claim 43 (depending from claim 41) and the air separation unit was only introduced in claim 42.  Further in line 2 of claim 44, there also appears to be a lack of antecedent basis for the limitation “a cryogenic air separation unit of the ammonia unit”.  Though claim 43 recites an ammonia unit, there is no indication that it necessarily comprises at least one cryogenic air separation unit (or any air separation unit for that matter).  The 
	Claim 49 recites the limitation “a purification and compression unit connected to an energy recovery unit and to each other, in series, by different portions of an exhaust line”.  It is unclear what “each other” represents above.  Based on the language in the claim, it appears as if there is one unit that carries out both purification and compression (as opposed to a purification unit and a compression unit, also see instant figures 1 and 2 of the specification as filed, unit (15)).  Further [0063] of the specification as filed appears to recite that the exhaust treating unit (21), the condensation unit (22), and the compression unit (15), connected to the energy recovery unit (13) and to each other, in series, by respective portions 11a, 11b, 11c of the exhaust line 11.  This text, in conjunction with the figures (see relevant excerpt from fig. 1 below):

    PNG
    media_image2.png
    260
    456
    media_image2.png
    Greyscale
further complicates matters because the energy recovery unit does not appear to be directly connected via the exhaust line 11, in series to the CO2 purification and compression unit (though they appear to be connected via a steam and/or electric energy (E.E) line).  Therefore it is unclear how all of the recited units are actually connected to one another “in series, by different portions of an exhaust line”.  In particular it is very unclear where the “energy 
	All other claims not specifically mentioned are rejected for depending from an indefinite claim and failing to cure the deficiency.  The Examiner notes that claim 48, which depends from indefinite claim 37, is not included in the rejection because it appears to cure the deficiencies of claim 37 by specifying that there is an additional carbon dioxide recovery unit in between the oxy-combustion unit and urea unit.                                                                                                               
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 

Claims 24-26, 28-35, 37-39, and 41-49 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2015/0183650 (‘650, published on 7/2/2015, of record in the IDS filed on 1/29/2020) in view of Von Scheele (“Flameless Oxyfuel combustion for increased production and reduced CO2 and NOx emissions” Wame und Energie, 2008, 128(7), p. 35-40, of record in the IDS filed on 1/29/2020) and Malavasi (“Flameless Pressurized Oxy-coal”, 2016, p. 1-19, of record in the IDS filed on 1/29/2020).
Applicant Claims

    PNG
    media_image3.png
    170
    866
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    297
    879
    media_image4.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	‘650 is directed toward oxycombustion systems and methods with thermally integrated ammonia synthesis (see whole document).  With particular regard to claims 24 and 37, ‘650 teaches a urea production plant and method for using said plant (see 2NC(=O)NH2, in a urea production unit (60) by a reaction between ammonia, NH3, (line 507) and carbon dioxide, CO2, (line 400) [0029, 0049] wherein at least part of the carbon dioxide for the synthesis is produced in a oxy-combustion process carried out in oxy-combustion unit (20) (also see discussion of “oxy-combustion” in [0004-0005; 0019 and 0036-0041]).  In particular, ‘650 teaches that the carbon dioxide (line 400) used in the urea synthesis is obtained from the exhaust (line 102) produced in the oxy-combustion unit (20) after the exhaust is fed sequentially through a flue gas treatment system (30) and a carbon dioxide removal system (40).  ‘650 additionally teaches [0019] that the fuel for the oxy-combustion process comprises any type of fossil fuel, such as natural gas, or any type of combustible biomass (which can both be considered to constitute a carbon supply).  
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	With regard to claims 24 and 37, ‘650 does not explicitly teach that the oxy-combustion unit comprises a flameless oxy-combustion unit comprising a flameless combustor such that the oxy-combustion process is a flameless oxy-combustion process.  This deficiency is cured through the teachings of Von Scheele and Malavasi.  Von Scheele and Malavasi are directed toward flameless oxyfuel combustion and its applications, including its use in the steel industry (Von Scheele-see whole document) and its use in carbon capture and storage (also known as CCS) (Malavasi-see whole 2 production for urea production processes while simultaneously reducing harmful emissions and pollutants in urea production processes, particularly those emissions/pollutants which are attributed to the production of CO2 for use in said urea production.  Further, the inventor notes that of the known methods to produce CO2 for urea production, that oxy-combustion is the most promising as this particular method can produce CO2 with high energy efficiency and low levels of pollutants.  This is also acknowledged by ‘650 in [0004-0007].  Therefore the problem to be solved is how to increase the efficiency of CO2 production, while further decreasing the output of harmful emissions/pollutants, in an oxy-combustion system of a urea plant even further than what is known in the prior art. Accordingly, the skilled artisan would reasonably look to the teachings of Von Scheele and Malavasi, both directed toward a technique for further optimizing CO2 production and decreasing NOx emissions when utilizing oxyfuel combustion, in order to modify an oxy-combustion unit in an integrated urea synthesis plant to achieve the same advantageous results in a urea production process. 
	With regard to claims 24 and 37, Von Scheele and Malavasi both teach that flameless oxy-combustion (referred to as FPOC in Malavasi), utilizing a flameless oxy-combustion unit comprising a flameless combustor, provides many advantages over conventional oxy-combustion, including increased throughput and flexibility, reduced 2 and NOx (see abstract; p. 35-38, including “Power in a small package, also for poor fuels”; and “summary” on p. 40 of Von Scheele, including any figures, schemes, pictures, and/or tables referenced therein and p. 6-12 of Malvasi).  Additionally, Von Scheele teaches several examples (see “examples of installations” on p. 38-40) wherein existing oxy-combustion units were successfully retrofitted to operate as flameless oxy-combustion units comprising a flameless combustor (also see p. 6 of Malavasi).  Further, ‘650 explicitly teaches that there is an ongoing need for fuel combustion systems that operate with increased energy efficiency and that produce fewer harmful emissions of greenhouse gases such as CO2 and pollutants such as NOx and/or SOx [0004-0007], wherein the removal of the pollutants from the CO2 stream requires cumbersome purification processes [0024]. Therefore it would have been prima facie obvious for the skilled artisan to replace the conventional oxy-combustion process of ‘650 with a flameless oxy-combustion system because, as taught by Von Scheele and Malavasi, flameless oxy-combustion is an even more advantageous and efficient combustion process than conventional oxy-combustion and its inclusion in the urea production process of ‘650 will predictably achieve the same benefits, namely increased CO2 production efficiency and reduction of NOx and SOx pollutants, as when used in other industries.  Also see MPEP 2143(B).
	With respect to claims 25-26 and 38-39, Malavasi (p. 1) teaches that the oxy-combustion process is pressurized, such that the flameless oxy-combustion unit and flameless combustor will be pressurized, and Von Scheele teaches that the flameless 
	With respect to claims 28-30 and 41-44, ‘650 (see fig. 2 and 3 and [0012-0023 and 0035-0041]) teaches that the process further comprises feeding the oxy-combustion unit (20) with oxygen (line 101) produced in an oxygen generation unit, which is an air separation unit (ASU, 10), which separates air (line 100) into oxygen (line 101) and nitrogen (line 500) (such that the oxy-combustion unit (20) is connected to the ASU (10) by oxygen line (101)).  ‘650 further teaches that the nitrogen is fed to an ammonia synthesis unit (50), which produces ammonia (line 501) from nitrogen (line 500) and hydrogen (600), and wherein the ammonia (line 501) is fed to the urea production unit (60) via line (507), after undergoing purification in ammonia separation unit (51).  ‘650 further teaches that the air separation unit may be a cryogenic air separation unit [0016].
	With respect to claims 31 and 45, ‘650 teaches that the content of oxygen in the oxygen steam (line 101) fed to the oxy-combustion unit (20) is greater than 21 vol% and preferably substantially pure of pure oxygen (from 80-100 vol%) [0019 and 0036].  This range overlaps with that instantly claimed.  Also see MPEP 2144.05.  Additionally, Von Scheele teaches that flameless oxyfuel combustion is most efficient when carried out using 100 vol% oxygen (see p. 35-36).  
	With respect to claims 32-33 and 46-47, ‘650 teaches that thermal energy can be recovered from an exhaust of oxy-combustion unit (20) in an energy recovery unit prima facie obvious to have a recirculation line directly connecting the energy recovery unit and the oxy-combustion unit (20) in the embodiment wherein the combustion heat is recovered from the flue gas in order to achieve the same temperature control effect.  
	With respect to claims 34-35 and 48-49, ‘650 teaches that the carbon dioxide stream (400) required for urea synthesis in urea synthesis unit (60) is obtained from an exhaust (102) of the oxy-combustion unit (20) via carbon dioxide recovery section, wherein the carbon dioxide recovery section comprises flue-gas (exhaust) treatment unit (30) to remove pollutants from the exhaust and carbon dioxide capture unit (40) which comprises at least a condensation unit for separating liquid water (300) from gaseous carbon dioxide (400).  ‘650 further teaches that the carbon dioxide capture unit (40) may also comprise purification and/or compression units (not pictured) which may claims 32-33 and 46-47 above, ‘650 teaches that an energy recovery unit (not pictured) can be present on the oxy-combustion exhaust line (102) between the oxy-combustion unit (20) and the carbon dioxide recovery section (30/40), such that said energy recovery unit is also connected to the carbon dioxide recovery section in series (also see 35 USC 112(b) rejection above).  
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of ‘650, Von Scheele, and Malavasi to arrive at the instantly claimed process with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to replace the conventional oxy-combustion process of ‘650 with a flameless oxy-combustion system because, as taught by Von Scheele and Malavasi, flameless oxy-combustion is an even more advantageous and efficient combustion technique than conventional oxy-combustion and its inclusion in the urea production process of ‘650 will predictably achieve the same benefits, namely increased CO2 production efficiency and reduction of NOx and SOx pollutants, as when used in other industries.  Also see MPEP 2143(B).

Claims 27 and 40 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2015/0183650 (‘650, published on 7/2/2015, of record in the IDS filed on 1/29/2020) in view of Von Scheele (“Flameless Oxyfuel combustion for increased production and reduced CO2 and NOx emissions” Wame und Energie, 2008, 128(7), p. 35-40, of record in the IDS filed on 1/29/2020) and Malavasi (“Flameless Pressurized Oxy-coal”, 2016, p. 1-19, of record in the IDS filed on 1/29/2020), as applied to claims 24-26, 28-35, 37-39, and 41-49 above, and further in view of WO 2015/097001 (WO ‘001, published on 7/2/2015, of record in the IDS filed on 1/29/2020).
Applicant Claims

    PNG
    media_image5.png
    87
    893
    media_image5.png
    Greyscale


    PNG
    media_image6.png
    88
    887
    media_image6.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	‘650 is silent regarding flameless oxy-combustion reaction parameters, Von Scheele appears to be silent regarding pressure limitations of the flameless oxy-combustion reactions and Malavasi discloses that the flameless oxy-combustion reaction is pressurized.  
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	None of the prior art references explicitly teaches the pressure range at which the flameless oxy-combustion reaction is carried out.  This deficiency is cured through the teachings of WO ‘001. WO ‘001 is directed toward carrying out a pressurized oxy-combustion process and is co-authored by Malavasi (see whole document).  As WO ‘001 is directed toward the same field of endeavor as Von Scheele and Malavasi, then WO ‘001 is also reasonably pertinent to the problem faced by the inventor for the reasons set forth in the previous rejection.  WO ‘001 (p. 9, lines 1-7) is cited to teach that a pressurized oxy-combustion process operating within the same temperature range as that instantly claimed and that set forth in Von Scheele (1400-2200K, or about 1127-claims 26 and 39 and encompasses the optimal temperature set forth in Von Scheele of 1200C, see MPEP 2144.05) is carried out in the pressure range of 103-6000 kPa, or about 1.03-60 bar g, which encompasses the instantly claimed range.  Also see MPEP 2144.05.
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of ‘650, Von Scheele, Malavasi, and WO ‘001 to arrive at the instantly claimed process with a reasonable expectation of success before the effective filing date of the instant invention.  A person of ordinary skill would have been motivated to operate the flameless oxy-combustion unit/combustor of the combined process of ‘650, Von Scheele, and Malavasi within the pressure range instantly claimed because WO ‘001 explicitly teaches that pressurized flameless oxy-combustion reactions can be carried out within the claimed range.  Also see MPEP 2144.05.

Claim 36 is/are rejected under 35 U.S.C. 103 as being unpatentable over US2015/0183650 (‘650, published on 7/2/2015, of record in the IDS filed on 1/29/2020) in view of Von Scheele (“Flameless Oxyfuel combustion for increased production and reduced CO2 and NOx emissions” Wame und Energie, 2008, 128(7), p. 35-40, of record in the IDS filed on 1/29/2020) and Malavasi (“Flameless Pressurized Oxy-coal”, 2016, p. 1-19, of record in the IDS filed on 1/29/2020), as applied to claims 24-26, 28-35, 37-39, and 41-49 above, and further in view of US5523483 (‘483, published on 6/4/1996).

Applicant Claims

    PNG
    media_image7.png
    163
    867
    media_image7.png
    Greyscale

Determining the Scope and Content of the Prior Art (MPEP §2141.01)
	The combination of ‘650, Von Scheele, and Malavasi teach the limitations of claim 24 as discussed above.
Ascertainment of the Difference Between Scope of the Prior Art and the Claims (MPEP §2141.012)
	None of ‘650, Von Scheele, nor Malavasi discuss including oxygen, obtained in excess from the oxy-combustion reaction, in the carbon dioxide stream fed to the urea production process as a passivating agent. This deficiency is cured through the teachings of ‘483.  ‘483 is directed to an integrated urea/ammonia process (see whole document).  With particular regard to claim 36, ‘483 teaches that it is well known in the art that oxygen is included in the reaction between carbon dioxide and ammonia to form urea as a passivating agent to protect the reaction apparatus from decomposition when exposed to the corrosive ammonium carbamate intermediate (see col. 1, lines 10-27; col. 2, lines 1-10; col. 2, lines 33-42; col. 3, lines 44-46; col. 4, line 64-col. 5, line 18; and claim 1).  Therefore it would have been prima facie obvious for the skilled artisan to include oxygen in the urea formation reaction of ‘650, Von Scheele, and Malavasi to act as a passivating agent.  The skilled artisan would have been further motivated to obtain the oxygen necessary for passivation from the carbon dioxide containing exhaust obtained from the oxy-
Finding of Prima Facie Obviousness Rationale and Motivation (MPEP §2142-2143)
It would have been prima facie obvious to one of ordinary skill in the art to combine the teachings of ‘650, Von Scheele, Malavasi, and ‘483 to arrive at the instantly claimed process with a reasonable expectation of success before the effective filing date of the claimed invention.  A person of ordinary skill would have been motivated to include oxygen in the urea formation reaction of ‘650, Von Scheele, and Malavasi because ‘483 teaches that it is well known in the art that oxygen is included in the reaction between carbon dioxide and ammonia to form urea to act as a passivating agent to protect the reaction apparatus from decomposition when exposed to the corrosive ammonium carbamate intermediate. The skilled artisan would have been further motivated to obtain the oxygen necessary for passivation from the carbon dioxide containing exhaust obtained from the oxy-combustion unit of ‘650 because the amount of oxygen fed to the oxy-combustion step can be easily controlled such that an excess can be used with respect to the carbon fuel, which would predictably produce a mixture comprising carbon dioxide and passivating oxygen that can be fed to the urea formation step.  Also see MPEP 2143(A).
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMY C BONAPARTE whose telephone number is (571)272-7307. The examiner can normally be reached 11-7.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AMY C BONAPARTE/Primary Examiner, Art Unit 1622